Citation Nr: 0432848	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  98-14 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral varicose veins.   

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from January 1943 to March 
1946.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 1997 and 
August 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO), located in New York, New York.  

This matter was remanded for additional development in April 
2000.  

In April 2003, the Board undertook additional development 
with respect to the issues on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9 (a)(2) (2002).  After the Board 
conducted the development in this case, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid.  In accordance 
with the Federal Circuit's decision, the Board remanded this 
matter in September 2003, to the RO for initial consideration 
of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a).  

In a statement received at the RO in August 2004, and at the 
Board in November 2004, the veteran essentially claimed 
service connection for blood clots as secondary to varicose 
veins.  This issue is referred to the RO for initial 
adjudication.

The issue of entitlement to an increased rating for bilateral 
varicose veins is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The service-connected bilateral pes planus is manifested 
by pain on use, tenderness to palpation on the plantar 
fascial band, and objective evidence of marked deformity 
consisting of abduction deformity of the forefoot on the rear 
foot, hammering of the lesser digits from two to five, mild 
calcaneal valgus, and bowing of the Achilles tendon.  

2.  There is no evidence of pronounced bilateral pes planus, 
with marked pronation, extreme tenderness of the plantar 
surface of the feet, marked inward displacement, severe spasm 
of the tendo Achilles on manipulation, or no improvement by 
orthopedic shoes or appliances.   


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for bilateral pes 
planus have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R.§ 4.71a, Diagnostic Code 5276 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in May 2001, October 2001, October 2002, and 
January 2003, VA gave notice of what evidence the veteran 
needed to submit, what evidence VA would try to obtain, and 
what evidence was already of record.  The letters also told 
the veteran what evidence was needed to substantiate the 
claims.  In the letters, VA advised the veteran to send in 
evidence in support of the claims and the veteran was told 
where to send the evidence.  

In Pelegrini, the Court held that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, at 119-
20.  In the present case, the VCAA notice was provided after 
the initial AOJ adjudication in September 1997.  The 
Pelegrini court noted, however, that it did not intend to 
void existing rating decisions in cases with deficient 
notice.  It provided a remedy consisting of a remand so that 
the Board could ensure that the required notice was provided.  
Id., 120, 122-4.  The veteran was provided with VCAA content 
complying notice in January 2003.  Accordingly, the Board has 
ensured that the required notice was given.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for higher disability 
evaluations, and that the duty to assist requirements of the 
VCAA have been satisfied.  Pertinent VA treatment records 
dated from 1997 to 2003 were obtained.  Private medical 
records were obtained.  There is no identified evidence that 
has not been accounted for.

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded VA examinations in September 1997, July 1998, May 
2001, February 2003, and February 2004.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Bilateral Pes Planus

Rating Criteria

Under Diagnostic 5276, a zero percent rating is assigned for 
bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch.  A 10 percent rating is assigned for 
moderate flatfoot with the weight-bearing line being over or 
medial to the great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet.  A 30 percent 
evaluation is assigned for bilateral pes planus if severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc), accentuated pain on manipulation and use, 
indications of swelling on use, with characteristic 
callosities.  A 50 percent evaluation is assigned for 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surface of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, and not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  

Discussion

The record shows that prior to February 11, 2003, the 
veteran's bilateral pes planus was manifested by pain on use 
of the feet, tenderness to palpation of the feet on the 
lateral border, plantar fasciitis, and forefoot and mid foot 
alignment on weight bearing slightly abducted in the rear 
foot.  The record shows that the veteran reported having pain 
in the feet.  The veteran described the pain as chronic and 
as precipitated by prolonged ambulation.  The records shows 
that for this time period, the symptoms of the pes planus 
were described as moderate.  For instance, in an August 1997 
statement, Dr. K., a foot specialist, stated that the veteran 
had a moderate degree of apropulsion.  

A September 1997 VA examination report indicates that the 
veteran had moderate impairment due to the pes planus.  There 
was evidence of deformity but not marked deformity.  For 
instance, in the August 1997 statement, Dr. K. stated that 
the veteran had bilateral pes planus deformity with abnormal 
pronation and resting calcaneal stance valgus and collapses 
of the medial column.  

A May 2001 VA examination report indicates that the veteran 
had normal morphology, and the Achilles tendon was midline.  
There was forefoot and midfoot alignment on weight bearing 
with slight abduction in the rear foot.  There were also 
objective findings of weakness of the extensors and flexors 
of the feet, tenderness to palpation, and plantar fasciitis.  
While the veteran reported pain on use, there was no evidence 
of painful motion upon examination.  There were no findings 
of characteristic callosities or edema.  

In February 2003, the veteran underwent another VA 
examination and the examination findings show that the 
bilateral pes planus caused additional deformity.  The 
February 2003 VA examination report reflects a diagnosis of 
pes planus and hammertoe deformities.  There were findings of 
hammering of the lesser digits two to five bilaterally, 
bowing of the Achilles tendon bilaterally, mild calcaneal 
valgus, and significant abduction deformity of the forefoot 
on the rearfoot.  

The examiner stated that the veteran's orthopedic deformities 
including hammertoe and bunion were consistent with and more 
likely than not sequelae from the pes planus and a pronatory 
foot type.

The findings on the February 2003 VA examination provide 
objective evidence of marked deformity, specifically the 
findings of significant abduction deformity of the forefoot 
on the rearfoot, and bowing of the tendo Achilles.  Also, the 
examiner opined that the veteran had increased deformity due 
to the pes planus and this evidence establishes that the 
disability has worsened.  While the veteran does not have all 
of the symptoms listed in the criteria for a 30 percent 
evaluation, such as callosities and swelling has not been 
documented, the Board finds that the bilateral pes planus 
more closely approximates the criteria for severe disability, 
and a 30 percent rating is warranted.  38 C.F.R. §§ 4.7, 4.21 
(2004).

There have been no reports of most of the symptoms listed in 
the criteria for a 50 percent evaluation.  On the most recent 
examination there was no pain on manipulation of the feet 
(although there was some tenderness to palpation); therefore, 
it cannot be found that the veteran's pes planus is 
manifested by extreme tenderness.  It was noted that he did 
not have a spastic tendo Achilles.  The bowing of the tendo 
Achilles was correctable, and therefore, does not appear to 
be "marked."  He did not use orthopedic shoes or 
appliances.  Accordingly, the Board finds that the evidence 
weighs against the assignment of an evaluation in excess of 
30 percent for bilateral pes planus.


ORDER
Entitlement to a 30 percent disability evaluation for 
bilateral pes planus from is granted.   


REMAND

Accompanying the veteran's August 2004, statement was a 
statement from a private physician also dated in August 2004.  
The physician reported findings of extensive venous stasis 
changes, and noted recent hospitalization for treatment of a 
thrombotic event.  This evidence is pertinent to the claim 
for an increased rating for varicose veins.  The Board cannot 
consider this evidence in the first instance unless the 
veteran waives his right to initial review by the agency of 
original jurisdiction.  69 Fed. Reg. 53,807, 53,808 (Sept. 3, 
2004) (to be codified at 38 C.F.R. §§ 19.38(b)(3), 
20.1304(c)).  The veteran has not waived consideration by the 
agency of original jurisdiction.

VA has an obligation to seek records of relevant treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  In his August 2004, statement, the private 
physician reported relevant treatment, records of which are 
not part of the claims folder.
In his statement, the veteran reported a worsening of the 
varicose vein disability, and his private physician, to some 
extent, supported this contention.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Accordingly, this case is REMANDED, in part, for the AMC or 
RO to undertake the following actions:

1.  Obtain records of the veterans 
treatment by Sindel A. Newman, M.D., for 
varicose veins.

2.  Ask the veteran to furnish 
information with regard to his 
hospitalizations for thrombotic events 
(or blood clots).  Then take the 
necessary steps to obtain the records of 
these hospitalizations.

3.  Afford the veteran an examination for 
varicose veins.  Make the claims folder 
available to the examiner in conjunction 
with the examination.  The examiner 
should note in the examination report, or 
in an addendum, that the claims folder 
was reviewed.  The examiner should note 
all findings relative to varicose veins, 
including the presence of stasis 
pigmentation, eczema, ulceration, pain at 
rest, and edema (including whether it is 
relievable and whether it is massive and 
board-like).

4.  Re-adjudicate the claim, and if it 
remains denied, issue a supplemental 
statement of the case.  

The case should then be returned to this Board if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



